Wyly, J.
The plaintiff sues the Police Jury of the parish of Jefferson for $ 3535 36, the value of a levee which he alleges he was ordered to build by said police jury in 1867, and which work was accepted by it, after the completion thereof. The court dismissed the demand on the plea that the petition discloses no cause of action against the defendant.
We think the court erred. This exception admits the allegations of the petition to be true. We think the petition discloses a. good cause of action. If the police jury ordered the plaintiff to do the work, as is conceded in the defendant’s brief, it is certainly bound to pay him a fair remuneration therefor after accepting the work. This case falls within the rule stated in Kennard v. Lafarge, president of the police jury, parish of Avoyelles. 23 An. 168.
It is therefore ordered that the judgment appealed from be annulled, that the peremptory exception be overruled, and that this cause be remanded to be proceeded with according to law, appellee paying costs of appeal.